Citation Nr: 1135044	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of osteotomy/bunionectomy of the right foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1997 to August 1997.  There is also evidence that the Veteran served in various periods of active duty training (ACDUTRA) with the Army Reserves since February 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision wherein the RO denied the Veteran's claim for service connection.  The Veteran perfected a timely appeal with respect to that decision.

In September 2009, the Veteran testified at a Travel Board video-conference hearing before the undersigned Veterans' Law Judge.  A copy of the hearing transcript has been reviewed and has been associated with the claims file.

This claim was previously before the Board in September 2009 and was remanded for further development.  


FINDING OF FACT

The evidence of record shows that the Veteran has residuals of osteotomy/bunionectomy of the right foot which is casually related to her military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for residuals of osteotomy/bunionectomy of the right foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2010).  V A's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.  

II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Specific to the Veteran's Army Reserve service, the applicable legal authority permits service connection only for a disability resulting from a disease or injury incurred in or aggravated coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).

The Board also notes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2011).  Here, the Veteran has stated that she did not have a pre-existing right foot condition and the evidence of record, specifically, her 2001 Army Reserve entrance examination supports that conclusion.

The term veteran means "a person who served in the active military, naval, or air service," and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which an individual was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2011).

In the instant claim there is evidence of a current disability as a January 2009 reservist service treatment record shows that the Veteran was assessed with status post right bunionectomy and was objectively found to have her great toe not be able to reach the ground.  In addition, a September 2009 private treatment record shows that the Veteran was diagnosed with metatarsalgia, right foot.  The doctor indicated that the Veteran would continue to have problems with her feet pretty much all of her life secondary to the metatarsalgia issue.  

There is also evidence that the Veteran's residuals of her bunionectomy are as a result of her wearing her military marching boots and responding to orders to be in Texas following her initial surgery on her right bunion.  Specifically, an August 2008 letter from the Veteran's private podiatrist indicates that he cannot say exactly what caused the Veteran's bunions to form but wearing combat boots could have caused the bunions to form.  Also, a January 2008 letter from the Veteran's private podiatrist indicates that the Veteran required a second surgery on her right foot secondary to her being on her foot too quickly.  Specifically, the day following her surgery, the Veteran flew to Texas where she had to walk and march several miles in her surgical shoe.  

This claim turns on whether there is evidence of in-service incurrence of the Veteran's foot injury coincident with ACDUTRA, or for disability resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 101(22), (23), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6 (2011).  

A February 2010 letter from VA shows that the VA was unable to obtain copies of verification of the Veteran's ACDUTRA and INACDUTRA service and her service treatment records from her Reserve service for the periods February 1, 2002, with a discharge date of September 11, 2011.  Thus, a formal finding of unavailability was made.  Where, as here, the claimant's service treatment records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Also, in Washington v. Nicholson, 19 Vet. App. 362 (2005), the United States Court of Appeals for Veterans Claims (Court) stressed "The Board cannot make findings based on the absence of evidence in the appellant's [service morning reports (SMRs)] when it does not have the benefit of reviewing such records in their entirety."  Washington, 19 Vet. App. at 370.

An August 2008 letter from the Veteran's superior, Staff Sergeant (SSG) E.A.C., indicates that in August 2008 the Veteran asked her for a letter.  SSG reported that the Veteran informed her that the VA office requested a Letter of Statement from the Unit in regards to the injury she suffered to her right foot prior to Mobilization to Iraq.  SSG E.A.C. stated in her letter that she had a meeting with the Veteran to establish all of the facts and to compare them her medical records.  The Veteran showed her SSG all of her civilian records as well as her military records.  The SSG stated that after reviewing this information she concurred with the Veteran that her injury happened prior to Mobilization and all of the documents provide a timeline for the events leading to the injury.  She concluded by saying that all the information provided has all the information that is required by VA.  

At the Veteran's September 2009 Board hearing the Veteran testified that she started having problems with her right foot in November or December of 2005.  She stated that she began to have really bad pains in her foot as well as stiffness, soreness with swelling and redness around the bunion.  The Veteran testified that she requested new boots in January or February 2006 but was told that she would be getting new boots when she was deployed.  She also stated that when she initially injured her foot in 2005 she was under Orders and thus was on active duty.  

The Veteran has also indicated through her testimony at the September 2009 hearing and in written statements that she injured her right foot in May 2006 when she had to fly to Texas and participate in drills which included walking and marching in a surgical shoe, in preparation for her pending Moblization the day after she had surgery on her right foot.  

After considering all of the evidence of record the Board finds that the preponderance of the evidence is not against the Veteran's claim and therefore all reasonable doubt should be resolved in her favor.  

In considering the lay testimony from the Veteran, the Board finds her testimony to be competent and credible.  The Board observes that the Veteran is competent to testify to in-service symptoms and injuries sustained in-service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

As the Board has determined that the Veteran is competent to testify as to her in-service symptoms and injuries, the Board must now weigh this lay evidence against the other evidence of record in order to determine the credibility of the Veteran's testimony. See Barr v. Nicholson, 21 Vet. App. at 310 (the Board is within its province to weigh that testimony and to make a credibility determination as to whether competent evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  In this case, the Board does find the Veteran to be credible in her testimony.  This is so because the Veteran's statements are not shown to be at variance with the other record evidence.  Rather her statements regarding the incurrence of her right foot condition are corroborated by the other evidence of record (the letter from her SSG and statements from her private podiatrist).  See 38 C.F.R. § 3.303(b); Buchanan, 451 F. 3d at 1336.

When the Veteran's credible lay statements are considered with the written statements from the Veteran's private podiatrist who seemed to indicate that the Veteran's bunions and residuals from her bunion surgery were related to her military service, (in that her boots could have caused her bunions, but more importantly, her going to Texas just a day after her first surgery and then walking and marching injured her foot) and the written statement from the Veteran's SSG who concluded that the Veteran's injury happened prior to Mobilization and all of the documents provide a timeline for the events leading to the injury, the Board finds it more likely than not that the Veteran's right foot was injured during a period of either INACDUTRA or ACDUTRA which has resulted in her current right foot diasability.  


ORDER

Entitlement to service connection for residuals of osteotomy/bunionectomy of the right foot is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


